NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 12 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LYNNE M. FLETCHER-SILVAS,                       No.    18-35949

                Plaintiff-Appellant,            D.C. No. 3:17-cv-05707-RSL

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert S. Lasnik, District Judge, Presiding

                          Submitted November 6, 2019**
                              Seattle, Washington

Before: GOULD and NGUYEN, Circuit Judges, and PRESNELL,*** District
Judge.

      Lynne Fletcher-Silvas appeals the judgment of the district court affirming



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Gregory A. Presnell, United States District Judge for
the Middle District of Florida, sitting by designation.
the Commissioner of Social Security’s denial of her claim for disability benefits

under Title II of the Social Security Act for the period starting November 1, 2015.

We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      1. The Administrative Law Judge (“ALJ”) did not err in evaluating the

medical evidence. The ALJ assessed the totality of the medical evidence before

her and drew reasonable inferences from the record about what Fletcher-Silvas

could and could not do given her condition. While there was some competing

evidence from which a contrary inference might have been drawn, the ALJ’s

conclusions were supported by substantial evidence. See 42 U.S.C. § 405(g) (“The

findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive.”); see also Consolo v. Fed. Mar.

Comm’n, 383 U.S. 607, 620 (1966) (explaining that “the possibility of drawing two

inconsistent conclusions from the evidence does not prevent an administrative

agency’s finding from being supported by substantial evidence”).

      Fletcher-Silvas’s medical records reveal a strong trajectory of improvement.

Although she had not recovered fully by November 2015, she had regained

sufficient functionality to support the ALJ’s determination that, as of November 1,

2015, she was no longer disabled for purposes of Social Security Disability. By

that time, her resting pain level hovered around three or four out of ten during the

daytime, and her range of motion had improved dramatically. She also reported


                                          2
engaging in regular physical activity, although she continued to experience some

accompanying pain. Through physical therapy, Fletcher-Silvas gained strength in

her legs and improved her gait mechanics, and she had achieved sufficient progress

that she was discharged from physical therapy by the end of October. Her physical

therapist noted that she “achieved all therapeutic goals” of her physical therapy

regimen and cleared her to return to her regular activities. Her treating physician

reported similar findings as of October 2015. He noted that her knees “fe[lt] stable

and balanced,” her range of motion had increased significantly, and there were no

signs of complications with her knee replacements. Although Fletcher-Silvas

continued to report some pain, the record did not mandate the conclusion that she

continued to experience a disabling level of pain. Based on the medical evidence,

and despite Fletcher-Silvas’s arguments to the contrary, the ALJ reasonably found

that Fletcher-Silvas experienced medical improvement by November 2015.

      2. The ALJ did not err in discrediting Fletcher-Silvas’s testimony regarding

her limitations since November 1, 2015. The ALJ provided several specific, clear,

and convincing reasons—grounded firmly in the record—for discrediting Fletcher-

Silvas’s testimony. See Brown-Hunter v. Colvin, 806 F.3d 487, 488–89 (9th Cir.

2015) (holding that “the ALJ may reject the claimant’s testimony about the

severity of those symptoms [of an underlying impairment] only by providing

specific, clear, and convincing reasons for doing so”). For example, the ALJ noted


                                          3
that Fletcher-Silvas testified that her left leg improved only slightly and her right

leg did not really improve following her knee replacement surgeries; but that

testimony conflicted with Fletcher-Silvas’s self-reports to treatment providers and

with the objective indicia of improvement in her medical records. The ALJ

pointed to dramatic improvements in Fletcher-Silvas’s range of motion, strength,

general mobility, and gait mechanics over time, although the ALJ acknowledged

that Fletcher-Silvas continued to have some mobility constraints. The ALJ added

that medical imaging from October 2015 revealed that Fletcher-Silvas’s knee

replacements were in good condition, with no evidence of complications. The ALJ

also emphasized that Fletcher-Silvas had reported improvement in her ability to

perform activities of daily living, and that she had reported adhering to a fitness

regimen that included regular visits to the gym and to a water aerobics class—

which the ALJ found conflicted with her later testimony about her mobility

limitations and overall state of recovery as of November 2015.

      The ALJ listed one additional reason for discrediting Fletcher-Silvas’s

testimony: a failure to follow through with a prescribed diet and recommended

specialist visits with an allergist and/or nutritionist. Unlike the ALJ’s other stated

rationales, this assertion lacked adequate support in the record. However, the error

was harmless in light of the other valid bases the ALJ relied on to discredit

Fletcher-Silvas’s testimony as to her limitations. See Molina v. Astrue, 674 F.3d


                                           4
1104, 1115 (9th Cir. 2012) (explaining that “an ALJ’s error is harmless where it is

‘inconsequential to the ultimate nondisability determination’”) (citations omitted).

      3. Because the ALJ did not err in discrediting Fletcher-Silvas’s testimony

about her limitations, the ALJ also did not err in declining to include some of

Fletcher-Silvas’s asserted limitations in the residual functional capacity

assessment. And because the residual functional capacity assessment was

appropriate, the ALJ did not err in using it as the foundation for steps four and five

of the sequential evaluation process.

      AFFIRMED.




                                          5